                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

CHRISTOPHER VAN HAUTER,           )                                CASE NO. 5:19-cv-1827
                                  )
                                  )
               PLAINTIFF,         )                                JUDGE SARA LIOI
                                  )
vs.                               )
                                  )                                MEMORANDUM OPINION
                                  )                                AND ORDER
FIRST WATCH RESTAURANTS, INC. and )
DAVE VANCE,                       )
                                  )
               DEFENDANTS.        )


         This matter is before the Court on the parties’ Stipulated Motion to Stay

Litigation Pending Arbitration. (Doc. No. 8 (“Stipulation” or “Stip.”).) Prior to filing the

Stipulation, defendants filed a Motion to Compel Arbitration and Dismiss Entire Action

or, in the Alternative, Stay the Proceedings. (Doc. No. 5 (“MTD”).) Plaintiff did not

respond to the MTD prior to submitting the Stipulation. Further, defendants agreed to

withdraw their MTD as a result of filing the Stipulation. (Stip. at 55.1)

    I.   BACKGROUND

         Plaintiff, Christopher Van Hauter (“Van Hauter”), filed suit against his former

employer, First Watch Restaurant, Inc. (“First Watch”), and Dave Vance (“Vance”),

alleging disability discrimination under Ohio Rev. Code § 4112.01 et seq. and

interference with Van Hauter’s Family and Medical Leave Act (“FMLA”) rights under 29

U.S.C. § 2601 et seq.


1
  All page numbers refer to the page identification number generated by the Court’s electronic docketing
system.
Van Hauter, who is diabetic, started working for First Watch in or around June 2016.

(Doc. No. 1-1 (“Compl.”) ¶¶ 10, 12) In June 2017, Van Hauter and First Watch executed

an Employment Arbitration Agreement (the “Agreement”), agreeing to resolve “any

dispute” between the parties through binding arbitration. (Doc. No. 5-2 (Agreement) at

49.) Van Hauter asserts that he initially worked as a line cook for First Watch, a position

which did not trigger diabetes-related complications. (Compl. ¶¶ 11, 16.) First Watch

eventually asked Van Hauter to wash dishes five days per week, a task which Van Hauter

claims was “too much” for his diabetes. (Id. ¶¶ 17-19, 22, 27.) Van Hauter asserts that he

missed work due to diabetic-complications related to washing dishes. (Id. ¶¶ 37–38). Van

Hauter claims he was constructively discharged on or about December 31, 2017. (Id. ¶

39.) Van Hauter brought suit against First Watch on July 1, 2019. Since filing this action,

Van Hauter “has learned that an arbitration agreement exists[,]” and has agreed to

arbitrate his claims. (Stip. at 55.)

 II.            DISCUSSION

        The parties have asked this Court to “stay litigation proceedings pending

arbitration in this matter.” (Stip. at 55.) The Federal Arbitration Act (the “Act”) was

intended to “promote arbitration to accord with the intention of the parties and to ease

court congestion.” Galt v. Libbey-Owens-Ford Glass Co., 376 F.2d 711, 714 (7th Cir.

1967) Chapter 3 the “Act provides that

        If any suit or proceeding be brought in any of the courts of the United
        States upon any issue referable to arbitration under an agreement in
        writing for such arbitration, the court in which such suit is pending, upon
        being satisfied that the issue involved in such suit or proceeding is
        referable to arbitration under such an agreement, shall on application of
        one of the parties stay the trial of the action until such arbitration has been
                                              2
       had in accordance with the terms of the agreement, providing the applicant
       for the stay is not in default in proceeding with such arbitration.

9 U.S.C. § 3. The Act “embodies ‘the strong federal policy in favor of enforcing

arbitration agreements.’” Kaz Co., Inc. v. Esselte Corp., No. 5:05CV814, 2005 WL

3088563, at *4 (N.D. Ohio Nov. 17, 2005) (quoting Dean Witter Reynolds, Inc. v. Byrd,

470 U.S. 213, 217, 105 S.Ct. 1238, 84 L.Ed.2d 158 (1985)); see also Watson Wyatt & Co.

v. SBC Holdings, Inc., 513 F.3d 646, 649 (6th Cir. 2008) (“The [Act] manifests a liberal

federal policy favoring arbitration agreements.”) (internal quotation marks omitted).

       Before compelling arbitration, a court must “engage in a limited review to

determine whether the dispute is arbitrable[.]” Masco Corp. v. Zurich Am. Ins. Co., 382

F.3d 624, 627 (6th Cir. 2004) (quoting Javitch v. First Union Sec., Inc., 315 F.3d 619,

624 (6th Cir. 2003)). Here, the Court is not compelling arbitration, as the parties have

stipulated to arbitrate the dispute. Nonetheless, the Court will analyze the arbitrability of

Van Hauter’s claims to ensure proper adjudication of this matter.

        To determine whether a dispute is arbitrable, the Court must first determine

whether “a valid agreement to arbitrate exists between the parties and that the specific

dispute falls within the subjective scope of that agreement.” Id. at 627 (quotation marks

omitted). If any federal statutory claims are asserted, the court will consider whether

Congress intended those claims to be non-arbitrable; and if the court concludes that some,

but not all of the claims in the action are subject to arbitration, it must determine whether

to stay the remainder of the proceedings pending arbitration. Stachurski v. DirecTV, Inc.,

642 F. Supp. 2d 758, 764 (N.D. Ohio 2009).


                                             3
           A. Validity of the Agreement

       Neither party disputes the validity of the Agreement. In fact, Van Hauter

acknowledges “that an arbitration agreement exists….” (See Stip. at 55.) Van Hauter

consented to the Agreement and signed it electronically. (Agreement at 49.) Electronic

signatures are valid under Ohio law. See Ohio Rev. Code § 1306.06(A) (“A record or

signature may not be denied legal effect or enforceability solely because it is in electronic

form.”). Further, the Court has reviewed the Agreement and has no grounds to facially

invalidate the contract.

           B. Scope of the Agreement

       Next, the Court must determine the scope of the Agreement, that is, which of Van

Hauter’s claims are subject to the Agreement. Under the terms of the Agreement, the

parties, “agree that any dispute arising between [the parties] … shall, as permitted by law,

be resolved by binding arbitration….” (Agreement at 49.) (emphasis added). Further, Van

Hauter agreed to arbitrate, “any and all claims or controversies … arising out of or

relating to [his] application for employment, employment, and/or termination from

employment … including any and all claims of employment discrimination, wrongful

discharge … and claims arising under federal, state, or local law[].” (Id.) Such language

indicates the parties’ explicit intention to arbitrate. “When faced with a broad arbitration

clause, such as one covering any dispute arising out of an agreement, a court should

follow the presumption of arbitration and resolve doubts in favor of arbitration.” Simon v.

Pfizer Inc., 398 F.3d 765, 775 (6th Cir. 2005) (emphasis in original). “[O]nly an express

provision excluding a specific dispute, or the most forceful evidence of a purpose to

                                             4
exclude the claim from arbitration, will remove the dispute from consideration by

arbitrators.” Id. (quoting Masco, 382 F.3d at 627).

       Van Hauter’s claims under Ohio Rev. Code § 4112.01 et seq. and 29 U.S.C. §

2601 et seq. stem from Van Hauter’s employment with, and resignation from, First

Watch. As such, the claims fall within the plain language of the Agreement and are,

therefore, subject to resolution by binding arbitration. (See Agreement at 49) (“[A]ny and

all claims … arising out of or relating to [Van Hauter’s] … employment” shall be

resolved by arbitration.). Van Hauter’s claims are all subject to arbitration under the

broad terms of the Agreement.

           C. Plaintiff’s FMLA Claims are Arbitrable

       Van Hauter’s second cause of action is a federal statutory claim under the FMLA.

“Employment-related statutory claims, such as FMLA claims, may be validly subject to

an arbitration agreement enforceable under the FAA.” Morgan v. United Healthcare

Servs., Inc., 1:12-cv-676-HJW, 2013 WL 1828940, at *4 (S.D. Ohio Apr. 30, 2013).

Further, “there is no provision in the FMLA suggesting that agreements to arbitrate are

unenforceable nor is there legislative history to support that contention.” Brinkerhoff v.

Zachry Const. Corp., 2:04-CV-750, 2005 WL 1661693, at *6 (S.D. Ohio July 15, 2005).

           D. Whether to Stay or Dismiss

       “If a plaintiff’s cause of action is covered by an arbitration clause, the court must

stay the proceedings until the arbitration process is complete.” Glazer v. Lehman Bros.,

Inc., 394 F.3d 444, 451 (6th Cir. 2005). “However, litigation in which all claims are

referred to arbitration may be dismissed.” Hensel v. Cargill, Inc., 198 F.3d 245 (table),

                                             5
1999 WL 993775, at *4 (6th Cir. Oct. 19, 1999); see also Ozormoor v. T-Mobile USA,

Inc., 354 F. App’x 972, 975 (6th Cir. 2009) (“[Plaintiff] challenges the dismissal of his

suit, asserting that 9 U.S.C. § 3 requires district courts to stay suits pending arbitration

rather than dismiss them. We have already rejected that argument.”); Integrated Aircraft

Sys., Inc. v. Porvair Filtration Grp., LTD., No. 5:12CV493, 2012 WL 3263516, at *1

(N.D. Ohio Aug. 9, 2012) (“In cases where all claims are referred to arbitration, the case

may be dismissed rather than merely stayed”); Braxton v. O’Charley’s Rest. Props., LLC,

1 F. Supp. 3d 722, 729 (W.D. Ky. 2014) (“[B]ecause the Court is satisfied that all of the

Plaintiffs’ claims are subject to arbitration, it will dismiss this action, rather than stay

these proceedings pending arbitration.”). Where, as here, all claims fall within the scope

of an arbitration agreement and “‘there is nothing left for the district court to do but

execute judgment,’ dismissal of the case is appropriate.” Stachurski, 642 F. Supp. 2d at

764 (quoting Ewers v. Genuine Motor Cars, Inc., No. 1:07 CV 2799, 2008 WL 755268,

at *7 (N.D. Ohio Mar. 19, 2008).

        In determining whether to dismiss, the Court has reviewed the complaint and

construed all facts and reasonable inferences that can be drawn therefrom in the light

most favorable to Van Hauter. In so doing, the Court has determined that (1) the parties

are subject to a valid arbitration agreement and (2) all Van Hauter’s claims, including the

FMLA claim, are subject to the Agreement. The parties have agreed that all issues raised

must be submitted to arbitration. As such, the Court will dismiss, rather than stay, the

case.



                                             6
III.           CONCLUSION

       For all the reasons contained herein, the parties’ Stipulated Motion to Stay is

GRANTED, in part, in that the entire dispute is subject to arbitration. But since

arbitration will resolve all outstanding issues in this suit, the case is DISMISSED without

prejudice. The parties are hereby referred to arbitration for resolution of this dispute

consistent with the provisions of the Agreement. Additionally, pursuant to the Stipulated

Motion to Stay, defendants’ pending Motion to Compel is withdrawn.

        IT IS SO ORDERED.


Dated: October 4, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            7
